Citation Nr: 0402551	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  98-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for primary sclerosing 
cholangitis, claimed as secondary to radiation exposure. 


REPRESENTATION

Veteran  represented by:  Mark R. Lippmann, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had active service from February 1960 to February 
1962.

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO decision that 
denied the veteran's application to reopen a claim of service 
connection for primary sclerosing cholangitis.  In a January 
2000 decision, the Board reopened and denied the veteran's 
claim.  Thereafter, he appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a September 2000 Order, the 
Court vacated the Board's decision and remanded the matter 
for readjudication.  In September 2002, the Board again 
denied the veteran's claim.  The veteran appealed this 
decision to the Court.  Shortly thereafter, the Board 
indicated, on its own motion, that the September 2002 
decision should be vacated.  In a December 2002 unopposed 
motion, it was asserted that jurisdiction of the case should 
be transferred to the Board so that it could rule on its own 
motion to vacate.  In a December 2002 Order, the Court 
granted the unopposed motion and remanded the matter to the 
Board.  The Board vacated its September 2002 denial of 
service connection for primary sclerosing cholangitis in a 
separate decision.  

It is noted that in a November 2003 letter, the Board 
informed the veteran that the Veterans Law Judge who had 
presided at his July 1999 Travel Board hearing had since left 
the Board, and that he was entitled to another hearing if he 
so desired.  He never responded; as such, the Board may 
proceed. 
  

REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claim for service connection.  Given the aforementioned, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

The AOJ should have a physician review the claims file to 
include all the varying etiological opinions.  Following such 
review, a considered opinion should be rendered regarding the 
cause of the veteran's primary sclerosing cholangitis. 

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim of service 
connection.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The AOJ should arrange to have the 
claims folder reviewed by an appropriate 
specialist.  The following should be 
addressed:  Is it at least as likely as 
not that the veteran's primary sclerosing 
cholangitis is causally related to a 
disease, injury, or incident of service, 
including radiation exposure?  The 
primary and any secondary causes of the 
veteran's primary sclerosing cholangitis 
should be clearly identified.  In 
addition, an opinion should be provided 
as to whether the primary and/or 
secondary causes are etiologically 
related to the veteran's military 
service.  A rationale should be provided 
for any opinion rendered.  To the extent 
possible, the etiological opinions 
currently on file should be reconciled.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


